Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 04/26/2022. Currently, claims 1-22 are pending in the application. Claims 6, 10-11 and 17 are withdrawn from Consideration.


Election/Restrictions

Claims 6, 10-11 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/26/2022.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 7-9, 12, 14-16, 18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al (US 20150220299 A1).

Regarding claim 1, Figure 2B of KIM  discloses a display device, comprising: 
a first transparent display panel (224, [0136]-[0137]) including a plurality of first pixels (pixel is not shown but part of the display panel, [0291]); 
a second transparent display panel (222) overlapping with the first transparent display panel and including a plurality of second pixels (pixel is not shown but part of the display panel, [0291]); 
an elastic member (part of 221, outer case is made of plastic which is an elastic material, [0131] and [0134]) pressing a first side of the second transparent display panel (222); and 
an adjustment member (225 is coupled to 221, [0137]) at a second side of the second transparent display panel (222) and moving the second transparent display panel to a left side or a right side ([0137]).  

Regarding claim 2, Figure 2B of KIM  discloses that the display device of claim 1, wherein each of the plurality of first and second pixels includes a transmission area and an emission area (in 224 and 222 includes transmission area and emission area, [0136]-[0137]), wherein the transmission area is disposed on the left side within the plurality of first and second pixels in a first direction in which the second transparent display panel (22) moves, and wherein the emission area is disposed on the right side within the plurality of first and second pixels in the first direction in which the second transparent display panel moves (Considering both the display panels having same functionality wherein light is emitting for display or transmitting for camera through the panel, [0136]-[0137]).  

Regarding claim 7, Figure 2B of KIM  discloses that the display device of claim 1, further comprising first and second cases ( 221 and 223, surrounding the first and second sides of the first and second transparent displays (cases are there around the displays 224 and 222 as can be seen from the Figures and having outer layer and inner layer), respectively, and wherein the elastic member is disposed within the first case, and the adjustment member is coupled to the second case ([0131] and [0134]).  

Regarding claims 8-9, Figure 2B of KIM  discloses that the display device of claim 7, further comprising an adjustment liner disposed between the elastic member and the second transparent display panel, wherein the adjustment liner includes a body portion contacting the elastic member and a protrusion portion protruding from the body portion and contacting the first side of the second transparent display panel, wherein at least one of the elastic member, the adjustment liner, and the adjustment member is provided in plural (225 comprising plurality of elements such as linear portion and protruding portion based on Figure, and one of them is a liner on a broadest reasonable interpretation as there is not much specific regarding the liner is in the claim and further elastic members in the inner portion of 223 and 221, [0136]-[0138]).  

Regarding claim 12, Figure 2B of KIM  discloses that the display device of claim 1, wherein the adjustment member (225) includes, a main adjustment portion (left portion in the Figure) moving in a direction away from the second transparent display panel (222) or in a direction toward the second transparent display panel to control a movement of the second transparent display panel; and a push liner (protruding portions in 225) disposed between the main adjustment portion and the second transparent display panel (222) (Based on the Figure for 225).  

Regarding claim 14, Figure 2B of KIM  discloses a display device, comprising: 
a first transparent display panel (224, [0136]-[0137]) including a plurality of pixels (pixel is not shown but part of the display panel, [0291]); 
a second transparent display panel (222, [0136]-[0137]) overlapping with the first transparent display panel and including a plurality of pixels (pixel is not shown but part of the display panel, [0291]); 
an elastic member (inner layer of 223 and 221 is made of plastic which is an elastic material, [0131] and [0134]) pressing a first side of the second transparent display panel; 
an adjustment member (225, [0136]-[0137]) at a second side of the second transparent display panel and moving the second transparent display panel to a left side or a right side; and 
a first case (outer layer of 223, [0131] and [0134]) and a second case (outer layer of 221, [0131] and [0134]) surrounding the first and second sides of the first transparent display panel and the second transparent display panel, respectively, 4Application No. 16/932,408Attorney Docket No.: 085246-661354 Response to Requirement for Election/Restriction(F20-0367US001)wherein each of the plurality of pixels (pixel is not shown but part of the display panel, [0291]) of the first transparent display panel and the plurality of pixels of the second transparent display panel includes a transmission area and an emission area (Considering both the display panels having same functionality wherein light is emitting for display or transmitting for camera through the panel, [0136]-[0137]), the transmission area being disposed on the left side and the emission area being disposed on the right side in a first direction in which the second transparent display panel moves, and wherein, by the movement of the second transparent display panel, the transmission area of the first transparent display panel overlaps with the transmission area or the emission area of the second transparent display panel ([0133]-[0134]).  

Regarding claim 15, Figure 2B of KIM  discloses that the display device of claim 14, wherein the elastic member (inner layer of 223 and 221, [0131]-[0133]) is disposed within the first case, and the adjustment member (225) is coupled to the second case ([0137]).  

Regarding claim 16, Figure 2B of KIM  discloses that the display device of claim 14, further comprising an adjustment liner disposed between the elastic member and the second transparent display panel, wherein the adjustment liner includes a body portion contacting the elastic member and a protrusion portion protruding from the body portion and contacting the first side of the second transparent display panel (225 comprising plurality of elements such as linear portion and protruding portion based on Figure, and one of them is a liner on a broadest reasonable interpretation as there is not much specific regarding the liner is in the claim and further elastic members in the inner portion of 223 and 221, [0136]-[0138]).
  
Regarding claim 18, Figure 2B of KIM  discloses that the display device of claim 14, wherein the adjustment member (225) includes, a main adjustment portion (left portion of 225) moving in a direction away from the second transparent display panel or in a direction toward the second transparent display panel to control the movement of the second transparent display panel; and a push liner (protruding portions of 225) disposed between the main adjustment portion and the second transparent display panel  (Based on the Figure for 225).  

Regarding claim 22, Figure 2B of KIM  discloses that the display device of claim 14, wherein each of the first transparent display panel (224) and the second transparent display panel (222) includes a first substrate, a transistor, a light emitting element, a second substrate and a color filter, and wherein the second substrate of the first transparent display panel corresponds to a front surface of the display device, and the second substrate of the second transparent display panel corresponds to a rear surface of the display device ( these elements are not shown but these are anticipated to be in the display panels 224 and 222, wherein transistors and light emitting elements form on substrate).


Allowable Subject Matter

Claims 3-5, 13 and 19-21 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  


Regarding claims 3 and 13, there is no prior art available nor obvious motivation to combine elements of prior art which teaches display device, comprising: a first transparent display panel including a plurality of first pixels; a second transparent display panel overlapping with the first transparent display panel and including a plurality of second pixels, further comprising:“wherein the second transparent display panel is moved by the adjustment member to switch the display device between a first state and a second state, wherein the first state is a state in which one sides of the first transparent display panel and the second transparent display panel are disposed on the same line, and the other sides of the first transparent display panel and the second transparent display panel are disposed on the same line, and wherein the second state is a state in which the one sides of the first transparent display panel and the second transparent display panel are disposed to be offset from each other, and the other sides of the first transparent display panel and the second transparent display panel are disposed to be offset from each other”. Or “wherein a movement distance of the second transparent display panel between when the main adjustment portion maximally moves in the direction away from the second transparent display panel and when the main adjustment portion maximally moves in the direction toward the second transparent display panel, is 1/2 of a width of the pixel”.  

Regarding claims 4-5, these claims are allowable because they depend on  an allowable claim.

Regarding claims 19-20, there is no prior art available nor obvious motivation to combine elements of prior art which teaches display device, comprising: a first transparent display panel including a plurality of first pixels; a second transparent display panel overlapping with the first transparent display panel and including a plurality of second pixels, further comprising:“wherein a movement distance of the second transparent display panel between when the main adjustment portion maximally moves in the direction away from the second transparent display panel and when the main adjustment portion maximally moves in the direction toward the second transparent display panel, is 1/2 of a width of the pixel”. Or
“wherein the second transparent display panel is moved by the adjustment member to thereby the display device be switched to a first state or a second state, wherein the first state is a state in which the first sides of the first transparent display panel and the second transparent display panel are disposed on the same line, and the second sides of the first transparent display panel and the second transparent display panel are disposed on the same line, wherein the second state is a state in which the first sides of the first transparent display panel and the second transparent display panel are disposed to be offset from each other, and the second sides of the first transparent display panel and the second transparent display panel are disposed to be offset from each other, and wherein a movement distance of the second transparent display panel when the display device is switched between the first state and the second state is 1/2 of a width of the pixel with respect to the first direction”.

Regarding claim 21, this claim is allowable because it depends on an allowable claim.

Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813